DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- Claims 19-21 and 23-25 are pending.
- Claims 19-21 and 23-25 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 and 23, recites the following limitation: “wherein the triggered BSR is canceled in case that a medium access control (MAC) packet data unit (PDU) including the triggered BSR is transmitted, and wherein the triggered BSR is canceled in case that a MAC PDU is transmitted and the MAC PDU includes a BSR which contains a buffer status up to a last event that triggered the BSR.” The specification 
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. This can occur when the algorithm or steps/procedure for performing the function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 23, recites the following limitation: “the triggered BSR is canceled in case that a medium access control (MAC) packet data unit (PDU) including the triggered BSR is transmitted, and wherein the triggered BSR is canceled in case that a MAC PDU is transmitted and the MAC PDU includes a BSR which contains a buffer status up to a last event that triggered the BSR.” It’s unclear if the triggered BSR is cancelled how can the triggered BSR be transmitted. Further, it’s unclear what BSR is included in the MAC PDU if the triggered BSR is cancelled. For examination 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Chun et al. (Pub. No. US 2009/0197610; hereinafter Chun) in view of Rosa et al. (Pub. No. US 2012/0190376; hereinafter Rosa) and, further in view of Tseng et al. (Pub. No. US 2011/0055387 A1; filed on Sept. 2, 2009; hereinafter Tseng; Examiner has provided the Provisional Application #61/239,069 in NPL)
Regarding claim 19, Chun discloses a method for transmitting a scheduling request in a mobile communication system, the method comprising: receiving, by a user equipment (UE), information related to a transmission resource of a scheduling request (SR) from a base station; (See ¶0027, when the UE has data to be transmitted, it provides corresponding information to the base station, and the base station transfers a resource allocation message to the UE based on the received information)
However, Chun fails to discloses triggering an SR, if a buffer status report (BSR) is triggered and not cancelled; setting a counter for an SR transmission to 0, if the SR is triggered and there is no other pending SR; incrementing the counter by 1 and transmitting the SR on the transmission resource of the SR, if there is the transmission resource of the SR for an SR transmission time and the counter is less 
Rosa discloses triggering an SR, (See ¶0056, Next the UE determines whether an SR should be triggered when new data in logical channel (and that data is of higher priority than the data already awaiting transmission in the other logical channels) a buffer status report is then triggered) if a buffer status report (BSR) is triggered and not cancelled; (See ¶0056, Next the UE determines whether an SR should be triggered when new data in logical channel (and that data is of higher priority than the data already awaiting transmission in the other logical channels; interpreted that the BSR is triggered and not cancelled since the triggering of the BSR also triggered the SR transmission) a buffer status report is then triggered; further evidence in See ¶0006) setting a counter for an SR transmission to 0, if the SR is triggered and there is no other pending SR; (See ¶0058, if an SR is triggered and there is no other SR pending, the UE shall set the SR_Counter to 0) incrementing the counter by 1 (See ¶0064, increment SR_Counter by 1) and transmitting the SR on the transmission resource of the SR (See ¶0066, instruct the physical layer to signal the SR on the PUCCH), if there is the transmission resource of the SR(See ¶0005, SR is transmitted on the PUCCH using dedicated resources which are allocated to a UE) for an SR transmission time (See ¶0042, in the first TTI, a SR is transmitted by a user equipment) and the counter is less than a maximum number of SR transmissions; (See ¶0063, if the SR_Counter is less than a dsr_TransMax) and releasing the transmission resource of the SR, (See ¶0035, the UE releases PUCCH (SR) resources; See ¶0068, release PUCCH) canceling all pending SR and initiating a random access procedure if the counter is not less than the maximum number of SR transmissions (See ¶0067 and see ¶0070, SR_COUNTER>DS--TransMax; initiate a Random Access procedure and cancel all pending SRs; interpreted that the else statement means SR_Counter≥dsr-TransMax) the triggered BSR is canceled in case that a MAC PDU is transmitted and the MAC PDU includes a BSR which contains a buffer status up to a last event that triggered the BSR (based on 112-b rejection its interpreted that, See ¶0057, all pending SRs shall be cancelled when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status up to the last event that triggered the BSR; interpreted the eNB receives the MAC PDU with the BSR and will not receive the SR because it is cancelled.)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered is there enough allocated resources to transmit data in the buffer to include the UE transmits the MAC PDU with the BSR in it. The motivation to combine is to efficiently schedule request control (See ¶0007).
However, Chun in view of Rosa fails to disclose wherein the triggered BSR is canceled if the triggered BSR is included in a medium access control (MAC) packet data unit (PDU) for transmission.
Tseng discloses wherein the triggered BSR is canceled if the triggered BSR is included in a medium access control (MAC) packet data unit (PDU) for transmission.(See ¶0042, all triggered BSRs shall be cancelled when the BSR MAC control element is included in a MAC PDU for transmission)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Chun in view of Rosa to include if the BSR is include in MAC PDU cancelled all triggered BSRs. The motivation to combine to efficiently avoid any delay caused by MAC PDU in a triggered in BSR (See ¶0016).
Regarding claims 20 and 24, Chun fails to disclose transmitting the MAC PDU including the triggered BSR; and canceling the triggered SR.
In the same field of endeavor, Rosa discloses that when a MAC PDU is transmitted the SR is cancelled. (See ¶0057, all pending SRs shall be cancelled when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status up to the last event that triggered the BSR; interpreted the eNB receives the MAC PDU with the BSR and will not receive the SR because it is cancelled.)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered is there enough allocated resources to transmit data in the buffer to include the UE transmits the MAC PDU with the BSR in it. The motivation to combine is to efficiently schedule request control (See ¶0007).
Regarding claims 21 and 25, Chun discloses the BSR is triggered if data becomes available for uplink transmission with higher priority. (See ¶0056, the UE checks whether or not the data has higher priority level than those of logical channel included in the BSR-related logical channel list, and if the data has a higher priority level, the UE may trigger the BSR.)
Regarding claim 23, Chun disclose an apparatus for transmitting a scheduling request in a mobile communication system, the method comprising: a transceiver (See ¶0065, different interfaces it’s inherent that a transceiver can be used to transmit and receive data) configured to receive information related to a transmission resource of a scheduling request (SR) from a base station; (See ¶0027, when the UE has data to be transmitted, it provides corresponding information to the base station, and the base station transfers a resource allocation message to the UE based on the received information)
 However, Chun fails to disclose a controller configured to: triggering an SR, if a buffer status report (BSR) is triggered and not cancelled; setting a counter for an SR transmission to 0, if the SR is triggered and there is no other pending SR; incrementing the counter by 1 and transmitting the SR on the transmission resource of the SR, if there is the transmission resource of the SR for an SR transmission time and the counter is less than a maximum number of SR transmissions; and releasing the transmission resource of the SR, canceling all pending SR, and initiating a random access procedure, if the counter is not less than the maximum number of SR transmissions; the triggered BSR is canceled in 
Rosa discloses a controller configured to (See ¶0083, data processing is provided in a processing unit in association with a communication device) triggering an SR, (See ¶0056, Next the UE determines whether an SR should be triggered when new data in logical channel (and that data is of higher priority than the data already awaiting transmission in the other logical channels) a buffer status report is then triggered) if a buffer status report (BSR) is triggered and not cancelled; (See ¶0056, Next the UE determines whether an SR should be triggered when new data in logical channel (and that data is of higher priority than the data already awaiting transmission in the other logical channels; interpreted that the BSR is triggered and not cancelled since the triggering of the BSR also triggered the SR transmission) a buffer status report is then triggered; further evidence in See ¶0006) setting a counter for an SR transmission to 0, if the SR is triggered and there is no other pending SR; (See ¶0058, if an SR is triggered and there is no other SR pending, the UE shall set the SR_Counter to 0) incrementing the counter by 1 (See ¶0064, increment SR_Counter by 1) and transmitting the SR on the transmission resource of the SR (See ¶0066, instruct the physical layer to signal the SR on the PUCCH), if there is the transmission resource of the SR for an SR transmission time (See ¶0005, SR is transmitted on the PUCCH using dedicated resources which are allocated to a UE; See ¶0039, is an SR is transmitted on the PUCCH within the subframes; interpreted that the SR is transmitted for an SR transmission time ) and the counter is less than a maximum number of SR transmissions; (See ¶0063, if the SR_Counter is less than a dsr_TransMax) and releasing the transmission resource of the SR, (See ¶0035, the UE releases PUCCH (SR) resources; See ¶0068, release PUCCH) canceling all pending SR and initiating a random access procedure if the counter is not less than the maximum number of SR transmissions (See ¶0067 and see ¶0070, SR_COUNTER>DS--TransMax; initiate a Random Access procedure and cancel all pending SRs; interpreted that the else statement means SR_Counter≥dsr-TransMax) the triggered BSR is canceled in (based on 112-b rejection its interpreted that, See ¶0057, all pending SRs shall be cancelled when a MAC PDU is assembled and this PDU includes a BSR which contains buffer status up to the last event that triggered the BSR; interpreted the eNB receives the MAC PDU with the BSR and will not receive the SR because it is cancelled.)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify if the BSR is triggered is there enough allocated resources to transmit data in the buffer to include the UE transmits the MAC PDU with the BSR in it. The motivation to combine is to efficiently schedule request control (See ¶0007).
However, Chun in view of Rosa fails to disclose wherein the triggered BSR is canceled if the triggered BSR is included in a medium access control (MAC) packet data unit (PDU) for transmission.
Tseng discloses wherein the triggered BSR is canceled if the triggered BSR is included in a medium access control (MAC) packet data unit (PDU) for transmission.(See ¶0042, all triggered BSRs shall be cancelled when the BSR MAC control element is included in a MAC PDU for transmission)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Chun in view of Rosa to include if the BSR is include in MAC PDU cancelled all triggered BSRs. The motivation to combine to efficiently avoid any delay caused by MAC PDU in a triggered in BSR (See ¶0016).
Response to Arguments
Applicant’s arguments with respect to claim(s) 19 and 23 have been considered but are moot because the new ground of 112 rejections does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Bucknell et al. (Pub. No. US 2011/0085566 A1)- Even if multiple events occur by the time a BSR can be transmitted, only one BSR will be included in the MAC PDU. A pending BSR shall be cancelled in case the Uplink grant can accommodate all pending data but is not sufficient to accommodate the BSR MAC control element in addition (See ¶0076).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472